NOTE: This order is n011precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BILL OF LADING TRANSMISSION AND
PROCESSING SYSTEM PATENT LITIGATION
R&L CARRIERS, INC.,
Plaintiff-Appellant,
V.
INTERMEC TECHNOLOGIES CORP.,
Defendcmt-Appellee,
AND
AFFILIATED COMPUTER SERV'ICES, INC.,
Defendant-Appellee,
AND
QUALCOMM, INC., MICRODEA, INC.,
DRIVERTECH LLC,
PEOPLENET COMMUNICATIONS CORPORATION
AND BERRY & SMITH TRUCKING LTD., ’
Defen,dants-Appellees,
AND
INTERSTATE DISTRIBUTOR COMPANY,
Defendcmt-Appellee,
AND
PITT OHIO EXPRESS INC.,

R&L CARR1ERs v. INTERMEC TECH 2
Defendant-Appellee.
2010-1493, -1494, -1495, -1496
Appea1 from the United States District Court for the
Southern District of Ohio in case nos. 09-MD-2050, 09-
CV-0532, 09-CV-O818, 09-CV-0445, and 09-CV-0179,
Senior Judge Sandra S. BeckWith.
ON MOTION
ORDER
R&L Carriers, Inc. submits a motion for leave to ex-
ceed the word limitation and file an opening brief contain-
ing up to 18,200 words.
0n October 22, R&L filed a brief of less than 14,000
wordS.
Upon consideration there0f,
IT IS ORDERED THATI
The motion is denied as moot.
FOR THE CoURT
0CT 2 9 2010 131 aaa nathan
Da1:e Jan Horba1y
C1erk
§-§§
cc: Anthony C. White, Esq. EPPEALSFOR
RAL ClRCU}T
Thomas H. Shunk, Esq.
D0ug1as J. Wi11iams, Esq. []C]' 2 § 2[11[]
JAN HORBALY
CLERK

3
s
Jacob D. Koering, Esq.
Gregory F. Ahrens, Esq.
R&L cARR1ERs v. INTER.N;Ec TECH
J0nathan S. Frank]in, Esq.
Michae1 L. DeVer, Esq.